Citation Nr: 1138561	
Decision Date: 10/17/11    Archive Date: 10/25/11

DOCKET NO.  09-16 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 10 percent for hypertrophic patellofemoral arthritis of the left knee.

2.  Entitlement to an increased evaluation in excess of 10 percent for bilateral metatarsalgia.

3.  Entitlement to an increased evaluation in excess of 10 percent for right foot hallux valgus with arthritis.

4.  Entitlement to an increased evaluation in excess of 10 percent for left foot hallux valgus with arthritis.  


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to February 1983.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Houston, Texas (RO) which continued assigned 10 percent ratings for hypertrophic patellofemoral arthritis of the left knee, left foot hallux valgus with arthritis, right foot hallux valgus with arthritis, and bilateral metatarsalgia.


FINDINGS OF FACT

1.  The Veteran's hypertrophic patellofemoral arthritis of the left knee is manifested by chronic pain; 140 degrees flexion with pain beginning at 130 degrees; 0 degrees extension with pain at -3 degrees beyond full extension; and minimal functional loss due to flare-ups of pain, fatigability, pain on movement, and weakness.  There was no recurrent subluxation or lateral instability. 

2.  The Veteran's bilateral metatarsalgia is manifested by chronic pain, swelling in the soles of the feet bilaterally, and objective tenderness to palpation over the plantar surface of the metatarsals.  Morton's metatarsalgia was not present.  

3.  The Veteran's right foot hallux valgus with arthritis is manifested by unilateral, painful hallux valgus resulting in difficulty with walking and wearing shoes, painful motion, and tenderness to palpation of the first metatarsal.  

4.  The Veteran's left foot hallux valgus with arthritis is manifested by unilateral, painful hallux valgus resulting in difficulty with walking and wearing shoes, painful motion, and tenderness to palpation of the first metatarsal.  

5.  The Veteran wears shoe inserts, corrective shoes, and open-toe therapeutic shoes due to bilateral hallux valgus with arthritis and bilateral metatarsalgia. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent evaluation for hypertrophic patellofemoral arthritis of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.71a Diagnostic Code 5260 (2011). 

2.  The criteria for an evaluation in excess of 10 percent for bilateral metatarsalgia have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.71a, Diagnostic Code 5279 (2011). 

3.  The criteria for an evaluation in excess of 10 percent for right foot hallux valgus with arthritis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5280 (2011). 

4.  The criteria for an evaluation in excess of 10 percent for left foot hallux valgus with arthritis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5280 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  

VA has met its duty to notify and assist the Veteran in this case.  In August 2007 and October 2007 letters, VA informed the Veteran of the evidence necessary to substantiate his claims, evidence VA would reasonably seek to obtain, and information and evidence for which the Veteran was responsible.  These letters also provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date prior to the initial rating decision.   See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's VA and private treatment records, a VA authorized examination, and various lay statements have been associated with the claims file.  The Board notes specifically that the Veteran was afforded a VA authorized examination in September 2007.  38 C.F.R. § 3.159(c)(4) (2011).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As set forth in greater detail below, the Board finds that the VA authorized examination obtained in this case is adequate as it is predicated on a review of the claims folder and medical records contained therein; contains a description of the history of the disability at issue; documents and considers the Veteran's complaints and symptoms; fully addresses the relevant rating criteria; and contains a discussion of the effects of the Veteran's service-connected disabilities on his occupational and daily activities.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim, and to respond to VA notices.  The Veteran has not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).  

B.  Law and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).  

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  
The United States Court of Appeals for Veterans Claims (Court or CAVC) has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  The Board has considered whether staged ratings are for consideration; however, the evidence of record does not establish distinct time periods where the Veteran's service-connected disabilities result in symptoms that would warrant different ratings.

While a Veteran's entire history is reviewed when making a disability determination, 38 C.F.R. § 4.1, where service connection has already been established and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

Arthritis due to trauma is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2011).  Degenerative arthritis is rated based on limitation of motion under the appropriate diagnostic codes for the specific joint involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011).  However, when the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, a 10 percent evaluation is assigned with x-ray evidence of involvement of two or more major joints; a 20 percent rating is assigned with x-ray evidence of involvement of two or more major joints with occasional incapacitating exacerbations.  Id. 

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. 38 C.F.R. § 4.40 (2011).  Pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability. 38 C.F.R. § 4.45 (2011).  Painful, unstable, or malaligned joints, due to a healed injury, are entitled to at least the minimal compensable rating for the joint. 38 C.F.R. § 4.59 (2011).

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2011).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

1.  Left Knee

Ankylosis of the knee is evaluated under Diagnostic Code 5256.  38 C.F.R. § 4.71a (2011).  A 60 percent evaluation is assigned for extremely unfavorable ankylosis of the knee, in flexion at an angle of 45 degrees or more; a 50 percent evaluation is assigned for flexion between 20 and 45 degrees; a 40 percent evaluation is assigned for flexion between 10 and 20 degrees; and a 30 percent evaluation is assigned for a favorable angle in full extension, or in slight flexion between 0 and 10 degrees.  Id.

Other impairment of the knee is assigned a 30 percent evaluation for severe recurrent subluxation or lateral instability; a 20 percent evaluation for moderate recurrent subluxation or lateral instability; and a 10 percent evaluation for slight recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2011).

A 20 percent evaluation is assigned for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2011).

A 10 percent evaluation is assigned for removal of semilunar cartilage which is symptomatic.  38 C.F.R. § 4.71a, Diagnostic Code 5259 (2011).

Under Diagnostic Code 5260, limitation of flexion of the leg warrants a 30 percent evaluation where flexion is limited to 15 percent; a 20 percent evaluation where flexion is limited to 30 degrees; a 10 percent evaluation where flexion is limited to 45 degrees; and a 0 percent evaluation where flexion is limited to 60 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2011).

Limitation of extension of the leg warrants a 50 percent rating where extension is limited to 45 degrees; a 40 percent rating where extension is limited to 30 degrees; a 30 percent rating where extension is limited to 20 degrees; a 20 percent rating where extension is limited to 15 degrees; a 10 percent rating where extension is limited to 10 degrees; and a 0 percent rating where extension is limited to 5 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2011).

VA's Office of General Counsel has provided guidance concerning increased rating claims for knee disorders.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  However, pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2011).  VA's General Counsel stated that compensating a claimant for separate functional impairment under Diagnostic Code 5257 and 5003 does not constitute pyramiding.  See VAOPGCPREC 23-97 (July 1, 1997). 

In VAOPGCPREC 9-98, VA's General Counsel reiterated that if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  In addition, the General Counsel considered a hypothetical situation in which a knee disability was evaluated under Diagnostic Code 5259 that was productive of pain, tenderness, friction, osteoarthritis established by x-rays, and a slight loss of motion.  For the purposes of the hypothetical, it was assumed that Diagnostic Code 5259 did not involve limitation of motion.  Given the findings of osteoarthritis, the General Counsel stated that the availability of a separate evaluation under Diagnostic Code 5003 in light of sections 4.40, 4.45, 4.59 must be considered.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Absent x-ray findings of arthritis, limitation of motion should be considered under Diagnostic Codes 5260 and 5261.  The claimant's painful motion may add to the actual limitation of motion so as to warrant a rating under Diagnostic Codes 5260 or 5261.

The General Counsel further noted in VAOPGCPREC 9-98 that the removal of the semilunar cartilage may involve restriction of movement caused by tears and displacements of the menisci, but that the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion.  Therefore, limitation of motion is a relevant consideration under Diagnostic Code 5259, and the provisions of 4.40, 4.45, and 4.59 must be considered.

In addition, the VA General Counsel has held that separate ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261 for disability of the same joint. VAOPGCPREC 9-2004 (September 17, 2004).  Specifically, where a veteran has both a limitation of flexion and a limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.

A VA authorized examination was completed in September 2007.  The Veteran reported weakness, stiffness, fatigability, giving way occasionally while walking, lack of endurance, and occasional locking of the left knee.  He did not have swelling, heat, redness, or dislocation.  The Veteran reported having flare-ups of pain occurring three times a day.  He reported that, on a one to ten scale, his pain was at a level nine.  The Veteran could function with medication.  He took Naproxen for pain.  The Veteran reported that he needed assistance when climbing stairs, and had difficulty with walking for long periods of time.  

A physical examination was completed.  There were no signs of edema, effusion, weakness, tenderness, heat, subluxation, or guarding of movement.  The Veteran had crepitus in the left knee.  There was no genu recurvatum or locking pain.  The Veteran had full flexion to 140 degrees with pain occurring at 130 degrees.  He had full extension to 0 degrees with pain occurring at -3 degrees.  Joint function was additionally limited by pain, fatigue, weakness, and lack of endurance after repetitive use with the major functional impact being due to pain, but it was also noted that the joint function was not additionally limited in terms of degrees of motion ("[t]he above additionally limit the joint function by 0 degrees").  There was no evidence of incoordination after repetitive use.  

Stability tests of the anterior and posterior cruciate ligaments, and the medial and lateral collateral ligaments of the left knee were within normal limits.  A test of the medial and lateral meniscus of the left knee was within normal limits.  The Veteran was diagnosed with hypertrophic patellofemoral arthritis of the left knee.  He was noted to have subjective symptoms of pain, stiffness, giving way, locking, fatigue, weakness, and lack of endurance; and objective symptoms of pain with full range of motion.

April 2009 private x-rays of the left knee demonstrated no significant osseous abnormality.  An April 2009 consultation report form Dr. G.C.L. shows that the Veteran had a normal gait.  The left knee showed normal alignment.  The Veteran had marked patellofemoral crepitus but no effusion.  The knee was completely stable with a negative Lachman, drawer, and pivot shift.  His radiographs showed mild degenerative arthritis mostly in the patellofemoral joint.

The Veteran has additionally reported that he wore a knee brace due to the level of pain he experiences in the knee.  He has submitted lay evidence attesting to the high level of pain he experiences due to his left knee and bilateral feet.  

Medical evidence shows that the Veteran's left knee disability is characterized by chronic pain and full range of motion in the left knee with objective evidence of pain on extremes of motion only with range of motion testing.  There was no objective evidence of recurrent subluxation or lateral instability. 

The Veteran was assigned a 10 percent evaluation under Diagnostic Code 5261 based on limitation of extension in the left knee.  The September 2007 VA authorized examination report shows that the Veteran had full extension to 0 degrees with pain at -3 degrees beyond full extension.  Joint function in the left knee was noted to be additionally limited by pain, fatigue, weakness, and lack of endurance after repetitive use, but the additional limitation did not impact the range of motion in terms of degrees ("[t]he above additionally limit the joint function by 0 degrees").   

A 10 percent evaluation under Diagnostic Code 5261 is assigned for knee extension limited to 10 degrees.  The Board notes that the Veteran's 10 percent rating in this case was assigned based on his functional loss due to flare-ups of pain, fatigability, pain on movement, and weakness where limitation of extension would have been otherwise noncompensable.  See 38 C.F.R. §§ 4.40, 4.45, and 4.71a, Diagnostic Code 5003, 5010 (2011); DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The Board finds, in the present case, that a higher 20 percent evaluation is not warranted; where the Veteran is not shown by the probative medical evidence of record to have extension limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2011).  The Board finds that even with consideration of the Veteran's functional loss due to pain, limitation of extension in the left knee does not approximate a higher 20 percent rating under Diagnostic Code 5261 in this case.  This is so because the VA examiner found that the joint function was not additionally limited in terms of degrees by pain, fatigue, weakness, etc.  The Board finds, therefore, that an evaluation in excess of 10 percent is not warranted under Diagnostic Code 5261. 

The Board has considered whether a separation or higher evaluation is warranted under Diagnostic Code 5260 for limitation of flexion in the left knee.  The September 2007 VA authorized examination reports show that the Veteran had full flexion in the left knee to 140 degrees with pain at 130 degrees.  The Board again notes that joint function in the left knee was additionally limited by pain, fatigue, weakness, lack of endurance after repetitive use but that this did not result in any further loss of degree in terms of range of motion.   A 10 percent evaluation under Diagnostic Code 5260 is assigned for flexion limited to 45 degrees.  The Veteran is shown to have 130 degrees flexion in the left knee with consideration of pain on motion.  The Board finds that even with consideration of the Veteran's additional limitations due to pain, fatigue, weakness, lack of endurance after repetitive use; his left knee disability does not approximate a 10 percent rating under Diagnostic Code 5260.  See 38 C.F.R. §§ 4.40, 4.45 (2005); DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The Board further notes that the Veteran's functional loss in the left knee joint due to pain has already been considered in assigning the Veteran's10 percent evaluation under Diagnostic Code 5261.  The Board finds therefore, that a separate or higher evaluation is not warranted under Diagnostic Code 5260 based on limitation of flexion.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2011). 

The Board has considered whether a separate or higher evaluation is warranted under other applicable provisions of the Diagnostic Code. 

The Veteran is not shown to have ankylosis of the left knee to warrant a separate evaluation under Diagnostic Code 5256.  See 38 C.F.R. § 4.71a, Diagnostic Code 5256 (2011).  As noted above, the Veteran is shown to have full active motion in the left knee joint.  

The Board finds that a separate evaluation is not warranted under Diagnostic Code 5257 for other impairment of the knee based on recurrent subluxation or lateral instability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2011).  There was no objective evidence of recurrent subluxation or lateral instability shown on VA examination in 2007, private evaluation in 2009, or in the VA treatment records developed during this appeal.  The September 2007 VA authorized examination shows that the knee was stable on physical examination.  Stability tests of the anterior and posterior cruciate ligaments, and the medial and lateral collateral ligaments of the left knee were within normal limits.  An April 2009 private consultation shows that the left knee was "completely stable" with a negative Lachman, drawer, and pivot shift.  

Assuming that the appellant is competent to report symptoms of instability and pain with respect to his left knee and feet, because this requires only personal knowledge as it comes to him through his senses, the Board finds that his allegations of instability and severe pain (i.e. a level of 9 on a scale of 10 reported during VA examination) are not credible.  Layno, 6 Vet. App. at 470; see also Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) ("Credibility can be genuinely evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, official plausibility of the testimony, and the consistency of the witness' testimony").  First, his accounts of instability and severe pain are self-serving.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the appellant's statements, it may consider whether self-interest may be a factor in making such statements).

Second, his statements are not credible regarding instability and severe pain because they are inconsistent.  While he stated during his 2007 VA examination that he had severe left knee and bilateral foot pain and occasional giving way in the left knee, he denied locking, catching or giving way in the knee during the 2009 private knee evaluation.  Also, 2009 and 2010 VA treatment records noted that he did not have recent worsening knee or bilateral foot pain and also noted that he reported that his medication controls his pain.  A June 2010 VA treatment record noted that he was "pain free."  The VA records, which cover treatment for the knees and bilateral feet during the appeal reveal that the Veteran was not shown to complain of knee instability, even for the occasions he sought knee treatment during the pendency of this appeal.  In this case, the Board finds that the Veteran's complaints registered for the purpose of receiving treatment are to be viewed as credible, as opposed to his complaints made for the purpose of receiving additional disability compensation.

For the foregoing reasons, for the period considered in this appeal, the Veteran does not satisfy the criteria provided for a compensable rating under Diagnostic Code 5257 or 5260 or 5261.

The Veteran is not shown to have removal of semilunar cartilage or dislocated semilunar cartilage in the left knee, to warrant an evaluation under Diagnostic Codes 5258 or 5259.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5258 and 5259 (2011).  At the time of the Veteran's September 2007 VA authorized examination test of the medial and lateral meniscus of the left knee was within normal limits.  


2.  Bilateral Metatarsalgia and Bilateral Hallux Valgus with Arthritis

Bilateral metatarsalgia is currently rated pursuant to the provisions of Diagnostic Code 5279.  Left foot and right foot hallux valgus with arthritis is currently rated pursuant to the provisions of Diagnostic Codes 5010-5280.  38 C.F.R. § 4.97 (2011); see also 38 C.F.R. § 4.27 (2011) (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen).  

Under Diagnostic Code 5279, a maximum 10 percent evaluation is assigned for anterior metatarsalgia (Morton's disease) which is unilateral or bilateral.  38 C.F.R. § 4.71a, Diagnostic Code 5279 (2011). 

Under Diagnostic Code 5280, a maximum 10 percent evaluation is assigned for unilateral hallux valgus which is operated with resection of the metatarsal head, or for severe hallux valgus, if equivalent to amputation of the great toe.  38 C.F.R. § 4.71a, Diagnostic Code 5280 (2011). 

Diagnostic Code 5281 directs that hallux rigidus, which is unilateral and severe, should be rated as severe hallux valgus.  38 C.F.R. § 4.71a, Diagnostic Code 5281 (2011). 

Diagnostic Code 5282, which addresses hammer toe, assigns a non compensable evaluation for single toes; and a 10 percent evaluation for all toes, unilateral, without claw foot.  38 C.F.R. § 4.71a, Diagnostic Code 5282 (2011). 

Diagnostic Code 5283 assigns a 10 percent evaluation for moderate malunion or nonunion of the tarsal or metatarsal bones.  38 C.F.R. § 4.71a, Diagnostic Code 5283 (2011).  A 20 percent is assigned for moderately severe malunion or nonunion of the tarsal or metatarsal bones.  Id.  A 30 percent evaluation is assigned for severe malunion or nonunion of the tarsal or metatarsal bones.  Id.  A Note to Diagnostic Code 5283 provides that malunion or non-union of tarsal or metatarsal bones with actual loss of use of the foot is rated 40 percent disabling.  Id. 

Diagnostic Code 5284 assigns a 10 percent evaluation for a moderate foot injury; a 20 percent evaluation for a moderately severe foot injury; and a 30 percent evaluation for a severe foot injury.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2011). 

The Board notes that words such as "severe" and "moderate" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2011).  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2011). 

During a September 2007 VA authorized examination, the Veteran described constant pain in the bilateral feet.  He reported that, on a one to ten scale, his pain was at a level ten.  The Veteran could function with pain medication.  Pain was relieved by rest and taking off his shoes.  Pain in the feet made it difficult for the Veteran to walk for long periods of time and the Veteran was not able to wear shoes for long periods.  The Veteran had pain and stiffness at rest, and pain, stiffness, weakness, swelling, and fatigue with standing or walking.  The Veteran had a bunion removal in 1993.  He was treated with a toe spreader, Naproxen, Lamisil, and shoe inserts.  

A physical examination of the bilateral feet revealed painful motion and tenderness.  The Veteran did not have edema, disturbed circulation, weakness, or atrophy of the musculature in either foot.  There was active motion in the metatarsophalangeal joint of the right and left great toes.  Gait was within normal limits.  The Veteran was shown to have normal range of motion in the bilateral feet with 20 degrees dorsiflexion and 40 degrees plantar flexion on both the right and left without limitations shown due to pain.  The VA examiner stated that joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use on either the right or left foot.  There was no indication of a malunion of the os calcis on the right or left.  There was no indication of malunion of the astralgus on either the right or left.

Pes planus was not present.  Pes cavus was not present.  No hammer toes were found on examination of the feet.  Morton's metatarsalgia was not present.   Hallux valgus was present bilaterally; on both the right and the left, the degree of angulation was slight with resection of the metatarsal head.  Hallux rigidus was not present.  The Veteran was able to walk a quarter of a mile, but he reported that he would have increased pain as a result.  He required orthopedic shoes and arch supports.  Symptoms of pain were not relieved by corrective shoe wear.  

The Veteran was diagnosed with hallux valugs with arthritis of the right foot, hallux valgus with arthritis of the left foot, and bilateral metatarsalgia.  Hallux valgus was characterized by subjective symptoms of constant pain, difficulty with walking or wearing shoes, and objective evidence of a bunionectomy with residual surgical scars, painful motion, and tenderness to palpation of the first metatarsal.  Bilateral metatarsalgia was characterized by subjective symptoms of constant pain and swelling in the soles of the feet bilaterally, and objective tenderness to palpation over the plantar surface of the metatarsals.  

The September 2007 examination report also noted depressed surgical scars over the bilateral great toe anterior mid-distal metatarsals measuring six centimeters by one centimeter with hyperpigmentation of less than six square inches.  There was no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, hypopigmitation, or abnormal texture.

VA treatment records dated from 2007 to 2010 show that the Veteran was treated by VA podiatry.  He reported chronic pain in the bilateral feet.  The Veteran was seen for interdigital maceration in 2007.  He was seen for a painful callus in 2009.  VA podiatry records also indicate that the Veteran received toe spacers, gel inserts, and molded orthotics.  

The Veteran also reported that he wore shoe inserts, corrective shoes, and open-toe therapeutic shoes due to pain in the bilateral feet.  He has submitted lay evidence attesting to the high level of pain he experiences due to his left knee and bilateral feet.  

The Veteran is currently in receipt of 10 percent evaluation under Diagnostic Code 5279 for his service-connected bilateral metatarsalgia.  Medical evidence shows that the Veteran has bilateral metatarsalgia characterized by chronic pain, swelling in the soles of the feet bilaterally, and objective tenderness to palpation over the plantar surface of the metatarsals.  Morton's metatarsalgia was not present.  Under Diagnostic Code 5279, 10 percent evaluation is assigned for metatarsalgia which is unilateral or bilateral.  38 C.F.R. § 4.71a, Diagnostic Code 5279 (2011).  A 10 percent evaluation is the maximum evaluation available under Diagnostic Code 5279; therefore, a higher evaluation is not available to the Veteran under this Diagnostic Code. 

The Veteran is currently in receipt of separate 10 percent evaluations under Diagnostic Code 5280 for service-connected hallux valgus of the right foot and left foot with arthritis.  Medical evidence shows that the Veteran's bilateral hallux valgus with arthritis is characterized by chronic pain, difficulty with walking and wearing shoes, painful motion, and tenderness to palpation of the first metatarsal.  The Veteran had evidence of a bunionectomy on each side with non-tender residual surgical scars.  The Veteran wore shoe inserts, corrective shoes, and open-toe therapeutic shoes due to pain in the bilateral feet.  Under Diagnostic Code 5280, a maximum 10 percent evaluation is assigned for severe hallux valgus, if equivalent to amputation of the great toe.  38 C.F.R. § 4.71a, Diagnostic Code 5280 (2011).   A 10 percent evaluation is the maximum evaluation available under Diagnostic Code 5280; therefore, a higher evaluation is not available to the Veteran under this Diagnostic Code. 

The Board finds that a separate or higher evaluation is not warranted for the Veteran's service-connected bilateral foot disabilities under Diagnostic Code 5283, where the Veteran's bilateral metatarsalgia and hallux valgus with arthritis are not shown to result in moderate malunion or nonunion of the tarsal or metatarsal bones.  38 C.F.R. § 4.71a, Diagnostic Code 5283 (2011).  A September 2007 VA authorized examination shows that there was no indication of a malunion of the os calcis on the right or left foot and there was no indication of malunion of the astralgus on either the right or left foot.

The Board finds that the Veteran's service-connected bilateral foot disabilities are not shown to be analogous to a moderate or moderately severe foot injury to warrant a separate or higher rating under Diagnostic Code 5284.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2011).  In that regard, while the Veteran's hallux valgus is shown to be severe in degree, it has already been rated as analogous to severe hallux valgus, equivalent to an amputation of the great toe, under Diagnostic Code 5280.  Similarly, Diagnostic Code 5279 clearly addresses the Veteran's bilateral metatarsalgia.  While the Veteran's service-connected bilateral foot disabilities limit his ability to walk for more than a quarter of a mile or his ability stand for an extended period of time; the Veteran's disability is managed with shoe inserts, corrective shoes, and open-toe therapeutic shoes due at work, and he is able to function with the use of medication.  The Veteran's VA authorized examination shows that he has full range of motion in the bilateral feet and joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use on either the right or left.  For these reasons, the Board finds that the Veteran's disabilities are not analogous to a moderate or moderately severe foot injury.  The Board finds that the Veteran's main symptom of chronic pain is appropriately addressed by his currently assigned ratings under Diagnostic Codes 5279 and 5280 for bilateral metatarsalgia, severe right foot hallux valgus, and severe left foot hallux valgus.  The Board finds, therefore, that a higher rating is not warranted under Diagnostic Code 5284. 

The Board notes that that Diagnostic Codes 5276, 5277, 5278, 5281, and 5282 are not for application in the instant case because there has been no objective finding of flat feet, weak foot, claw foot, hallux rigidus, or hammer toe secondary to the Veteran's bilateral metatarsalgia or hallux valgus with arthritis.  A September 2007 VA authorized examination shows that pes planus was not present, pes cavus was not present, hallux rigidus was not present, and no hammer toes were found on examination of the feet.  Further, Veteran did not have edema, disturbed circulation, weakness, or atrophy of the musculature in either foot.  

Extraschedular Consideration 

The Board has considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). 

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. 

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's claimed disabilities with the established criteria found under the rating schedules under Diagnostic Codes 5260, 5261, 5279, and 5280 in this case shows that the rating criteria reasonably describes the Veteran's disabilities level and symptomatology as discussed above. 

The Board finds that there is no persuasive evidence in the record to indicate that manifestations of the Veteran's service-connected disabilities are not adequately contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363   (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The degree of the Veteran's disabilities have been addressed by his current ratings.  The Veteran is shown to meet the maximum schedular criteria for his foot disorders and has not been shown to meet a higher schedular criteria for the left knee above what has been assigned in the present decision.  Further, the Board notes that although the Veteran may be rated under the maximum rating available under a particular Diagnostic Code, such as Diagnostic Codes 5279 and 5280, the Board finds that this rating adequately addresses the severity of the Veteran's impairment and notes that higher evaluations or separate evaluations are contemplated under other potentially applicable Diagnostic Codes, and ratings under other applicable Diagnostic Code have been considered by the Board as discussed above.  The Board finds that the Veteran's symptoms and the severity of his symptoms are contemplated by his current ratings and the Veteran is not shown to exhibit other related symptoms which would put him outside of the governing norms.  The Board therefore has determined that referral for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.  What the evidence in this case does not show is that manifestations of the Veteran's service-connected disabilities have resulted in unusual disability or impairment that have rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate.  Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) for an increased rating is not warranted in this case. 

C.  Conclusion 

The preponderance of the evidence is against finding that the Veteran's hypertrophic patellofemoral arthritis of the left knee has increased to warrant a higher rating evaluation.  The preponderance of the evidence is against finding that right foot hallux valgus with arthritis, left foot hallux valgus with arthritis, and bilateral metatarsalgia have increased to warrant higher rating evaluations.  The appeal is accordingly denied.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claim.


ORDER

An increased rating for hypertrophic patellofemoral arthritis of the left knee, in excess of 10 percent, is denied.

An increased rating for right foot hallux valgus with arthritis, in excess of 10 percent, is denied.

An increased rating for left foot hallux valgus with arthritis, in excess of 10 percent, is denied.

An increased rating for bilateral metatarsalgia, in excess of 10 percent, is denied



____________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


